Exhibit 10.1

Execution Copy

SECOND OMNIBUS AMENDMENT AND AGREEMENT

SECOND OMNIBUS AMENDMENT AND AGREEMENT, dated as of June 27, 2008 (this
“Amendment”), in respect of:

(i) the AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
September 12, 2003 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Loan Agreement”; as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Loan Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the
“Borrower”) and MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”); and

(ii) AMENDMENT No. 4, dated as of September 5, 2006 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Amendment No. 4”; as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Amendment No. 4”) to the Loan
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Loan Agreement.

RECITALS

The Borrower and the Lender are parties to the Existing Loan Agreement.

The Borrower and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be modified as set forth in this
Amendment.

Accordingly, the Borrower and the Lender hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

SECTION 1. Amendments.

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Maximum Committed Credit” in its entirety and inserting in
lieu thereof the following new definition:

““Maximum Committed Credit” shall mean $150,000,000 or such other amount as may
be in effect pursuant to Section 2.18 hereof; provided that, beginning on the
Term Period Commencement Date and thereafter, “Maximum Committed Credit” shall
mean $135,000,000 or such other amount as may be in effect pursuant to
Section 2.18 hereof.”

(b) Section 1.01 of the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

““Second Omnibus Amendment” shall mean that certain Second Omnibus Amendment and
Agreement, dated as of June 27, 2008, to this Agreement, between the Lender and
the Borrower.”



--------------------------------------------------------------------------------

““Second Omnibus Amendment Effective Date” shall mean the “Amendment Effective
Date, as defined in the Second Omnibus Amendment.”

(c) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Applicable Margin” in its entirety and inserting in lieu
thereof the following new definition:

““Applicable Margin” shall mean (i) for each Advance secured by Eligible
Medallion Loans, 1.25%; provided, that, for so long as no Default or Event of
Default shall have occurred and be continuing and all of the Preferred Pricing
Eligibility Criteria shall be satisfied, “Applicable Margin” shall mean,
(i) solely for each Advance secured by Eligible Medallion Loans other than
Category III Medallion Loans and Purchased Medallion Loans, 0.75%, (ii) for each
Advance secured by Category III Medallion Loans, 1.25% and (iii) for each
Advance secured by Purchased Medallion Loans with a loan to value ratio of not
more than 85%, 1.00%; provided, further, that beginning on the Term Period
Commencement Date and thereafter, “Applicable Margin” shall mean, for all
Advances, 2.00%; and provided, further, that if the Maximum Committed Credit has
been reduced to $75,000,000 pursuant to Section 2.18 on or before September 12,
2008, then beginning on the date of such reduction and thereafter, “Applicable
Margin” shall mean, for all Advances, 1.75%.”

(d) Section 3.01 of the Existing Amendment No. 4 is hereby amended by deleting
subsection (e) in its entirety and substituting the following new subsection (e)
in lieu thereof:

“(e) Fee. A fee in the amount of $531,250, $500,000 payable to the Lender on the
Amendment Effective Date and the remainder payable on the first anniversary of
the Amendment Effective Date.”

SECTION 2. Waiver, Consent and Release.

(a) Solely with respect to the Trust Amendment, the Lender hereby agrees to
waive Section 7.08 to the Existing Loan Agreement.

(b) Subject to the terms hereof, the Lender (i) consents to the transfer of the
Medallion Loans identified on Schedule 1 hereto to Medallion Funding Corp.; and
(ii) upon payment of an amount equal to $100,819,781.88 (the “Release Amount”)
and pursuant to a release letter, substantially in the form of Annex A hereto
(the “Release Letter”), shall release all security interests and liens on the
Specified Medallion Loans, the Medallion Loan Documents related thereto and the
Medallion Collateral with respect thereto which the Borrower granted to the
Lender under the Loan Documents.

 

-2-



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

3.01 Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

(b) Fifth Amended and Restated Note. An amended and restated promissory note,
substantially in the form of Exhibit A hereto, executed and delivered by a duly
authorized officer of the Borrower.

(c) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

(i) certifying that since the Effective Date of the Existing Loan Agreement
there have been no changes to any of the organizational documents delivered
pursuant to Section 5.01 of the Existing Loan Agreement,

(ii) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, and the borrowings
contemplated under the Loan Agreement,

(iii) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of the
Borrower in the jurisdiction of its organization, and

(iv) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

(d) Bill of Sale. An executed copy of the Bill of Sale, substantially in the
form of Exhibit C hereto, dated as of the date hereof.

(e) Trust Amendment. An executed copy of the Trust Amendment, substantially in
the form of Exhibit D hereto, dated as of the date hereof.

(f) Release Letter. An executed copy of the Release Letter, dated as of the date
hereof.

(g) Legal Opinion. Legal opinion of internal counsel to the Borrower, in form
and substance satisfactory to the Lender.

 

-3-



--------------------------------------------------------------------------------

(h) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

3.02 Release Amount. On the Amendment Effective Date, the Borrower shall have
paid to the Lender the Release Amount in immediately available funds.

3.03 No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 4 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

3.04 Fees and Expenses. The Lender hereby waives the Amendment Fee set forth in
Section 3.05 of the Loan Agreement, and all costs and expenses incurred by the
Lender in connection with the negotiation, preparation and execution of this
Amendment, and all other outstanding amounts for which the Borrower is liable
pursuant to Section 10.03 of the Loan Agreement, in each case with respect to
this Amendment and the Seventh Amendment.

 

-4-



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

SECTION 6. Override Provision. Notwithstanding any provision in the Loan
Agreement or Amendment No. 4 to the contrary, which are hereby pro tanto
superseded and modified or replaced mutatis mutandis to the extent of any
inconsistency, the provisions in this Amendment shall apply from and after the
date hereof until the Termination Date. This Amendment shall be a “Loan
Document” for all purposes under the Loan Agreement and the other Loan
Documents. This Section 6 shall survive the termination of the Loan Agreement
and the repayment in full of all amounts owing to the Lender under the Loan
Agreement, the Note, and the other Loan Documents.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER TAXI MEDALLION LOAN TRUST I By:  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President LENDER MERRILL LYNCH COMMERCIAL
FINANCE CORP. By:  

/s/ Joseph Magnus

Name:   Joseph Magnus Title:   Director

Signature Page to Second Omnibus Amendment and Agreement